

The Crexent Business Center Service Agreement


This Business Service Agreement 'Agreement' is made and entered into
November-21-2011
by and between The Crexent, LLC, a Florida limited liability company, as agent
for Vista Park Commons, LLC.
12401 Orange Drive, Suite 100, Davie, FL 33330, hereinafter referred to as
“Company”, and


Cilent:  
BEESFREE, INC.
 
hereinafter referred to as “Client”
 
whose address is 2101 Vista Partway, Suite 122, West Palm Beach, FL 33411
   

 
Located at: 
2101 Vista Parkway, West Palm Beach. FL 33411
   (“Building”)  
Suite #
122
(“Premises”)

 
Occupancy:
Maximum full time occupancy by:
3
person(s)
       
Term:
The term of this Agreement shall commence on:
12/1/11
(Commencement Date)
 
and shall terminate on:
11/30/12
(Termination Date)

 
Performance Retainer, Service Deposits and Miscellaneous Deposits:
    $ 2,150.00          
RECURRING MONTHLY CHARGES
                       
Basic Service Fee:
              $ 1,475.00                        
Additional Services
                   
Telecommunications (See Page 2)
                   
Additional Furniture (See Page 3)
                   
Short Term Premium
                   
Other
                   
Adjustment.
 
Services Waived, 1st Term ONLY
    $ (500.00 )        
SUB-TOTAL RECURRING MONTHLY CHARGES:
    $ 975.00          
Sales Tax:
  6.00%     $ 58.50              
TOTAL RECURRING MONTHLY CHARGES:
            $ 1,033.50          
INITIAL SET-UP CHARGES: (TO BE PAID UPON THE EXECUTION OF AGREEMENT)
                         
1st Month's Basic Service Fee
        $ 1,475.00          
1st Month's Telecom, Package Fee
                     
Short Term Lease Premium
                     
Additional Furniture
                     
Inception Fee (Set-up Fee)
        $ 200.00          
Telecommunications Installation Fee
        $ 150.00          
Move-in Fee
                     
Other:
                     
Adjustment
        $ (850.00 )        
SUB-TOTAL:
        $ 975.00          
Sales Tax:
  6.00%     $ 58.50          
TOTAL:
                $ 1,033.50          
PERFORMANCE RETAINER, SERVICE DEPOSITS AND MISCELLANEOUS DEPOSITS
                         
Performance Retainer
    $ 1,950.00          
Telephone Service Deposit
    $ 200.00          
Other                                          One half Performance Ret. Payable
over 3 Mos.
    $ (975.00 )        
Less: Deposit on Account - Suite Number:
                 
TOTAL RETAINERS AND DEPOSITS:           
            $ 1,175.00                                                 $
2,208.50                      
TOTAL DUE UPON EXECUTION OF AGREEMENT:
            $ 2,208,50  




   
Page 1 of 1
Initials  
MARIO SFORZA

 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY
(the “Guaranty”)



Client Name:  BEESFREE, INC.

Suite No: 122

 
FOR VALUE RECEIVED and in consideration of and as an inducement for the Company
to enter into The Crexent Business Center Business Service Agreement to which
this Guaranty is affixed, the undersigned personally, on behalf of himself, his
legal representatives, heirs, successors, and assigns, hereby guarantees to the
Company, its successors and assigns, the full performance and observance of all
the obligations of the Client as set forth in The Crexent Business Center
Business Service Agreement to which this Guaranty is affixed. The validity of
this Guaranty and the obligations of the Guarantor hereunder shall not be
terminated, affected or impaired by reason of the assertion or execution by the
Company of any of its rights or remedies under The Crexent Business Center
Business Service Agreement to which this Guaranty is affixed. The undersigned
further agrees that this Guaranty shall remain and continue in full force and
effect notwithstanding any assignment renewal, modification or extension of the
referenced The Crexent Business Center Business Service Agreement.


The Company and Guarantor hereby mutually, knowingly and voluntarily waive the
right to a trial by jury and agrees that neither shall seek a trial by jury in
any lawsuit or proceeding based upon, arising out of, or related to this
Guarantee. This waiver is irrevocable and shall be subject to no exceptions, The
Company and the undersigned Guarantor hereby acknowledge that each has read and
understood the meaning and ramifications of this Guaranty including the
foregoing waiver provision. In the event Company incurs any expenses, including
but not limited to attorney's fees and costs, in he enforcement of The Crexent
Business Center Business Service Agreement or this Guaranty, the undersigned
Guarantor agrees to be liable for same.


Dated: 21 Nov 2011
Signature:  
/s/ MARIO SFORZA
   
MARIO SFORZA
   
GUARANTOR

 

 
Page 1 of 1
 

 
 
 

--------------------------------------------------------------------------------

 
 